Citation Nr: 0009275	
Decision Date: 04/06/00    Archive Date: 04/12/00

DOCKET NO.  95-39 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a higher rating for rosacea/cystic acne with 
severe rhinophyma (previously facial sebaceous cysts), 
currently rated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse





INTRODUCTION

The veteran served on active duty from March 1952 to December 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

The case was previously before the Board in August 1997 and 
September 1999 when final determinations were made on other 
issues.  The September 1999 decision Remanded the rating of 
the facial sebaceous cysts for VA examination of the veteran 
and medical opinions.  The requested development was 
completed.  

Following the requested examination, the RO granted a 30 
percent rating for the facial skin disorder, recharacterizing 
it as rosacea/cystic acne with severe rhinophyma.  Unless the 
highest rating assignable under the applicable criteria is 
granted, the grant of an increased rating does not terminate 
an appeal for a higher rating.  See AB v. Brown, 6 Vet. App. 
35 (1993).  As 30 percent is not the highest rating possible, 
the matter has been returned to the Board for further 
appellate consideration.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The service-connected rosacea/cystic acne with severe 
rhinophyma is manifested by: plethoric flushed skin, mostly 
at the level of the head; a texture of greasy and lumpy cyst 
skin with innumerable small cysts, mostly sebaceous adenomas 
and residual scars; and a nose which is significantly and 
markedly enlarged, hypertrophic and deformed obviously 
representing enlarged rhinophyma.  

3.  The service-connected skin disorder does not result in 
more than severe disfigurement.  Complete or exceptionally 
repugnant deformity of one side of the face or marked or 
repugnant bilateral disfigurement is not present.  Tissue 
loss and cicatrization with a marked level of discoloration 
or color contrast is not present.  


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
rosacea/cystic acne with severe rhinophyma have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
including § 4.7 and Code 7800 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has presented a well grounded claim for increased 
disability evaluation for his service-connected disabilities 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  
When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  See 
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).    

The Board has considered the issues raised by the United 
States Court of Appeals for Veterans Claims (Court) in 
Fenderson v. West, 12 Vet. App. 119 (1999).  In reaching the 
determinations, the Board has considered whether staged 
ratings should be assigned.  We conclude that the conditions 
addressed have not significantly changed and uniform ratings 
are appropriate in this case. 

All relevant facts have been properly developed.  VA has 
completed its duty to assist the veteran in the development 
of his claims.  See 38 U.S.C.A. § 5107(a).  The veteran has 
not reported that any other pertinent evidence might be 
available.  See Epps v. Brown, 9 Vet. App. 341, 344 (1996).  

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1999).  

Disfiguring scars of the head, face or neck will be rated as 
noncompensable if slight; 10 percent disabling if moderately 
disfiguring; and 30 percent disabling if severe, especially 
if producing a marked and unsightly deformity of eyelids, 
lips or auricles.  A 50 percent rating will be assigned for 
complete or exceptionally repugnant deformity of one side of 
the face or marked or repugnant bilateral disfigurement.  
38 C.F.R. Part 4, Code 7800 (1999).  

Note:  

When, in addition to tissue loss and cicatrization there is 
marked discoloration, color contrast, or the like, the 50 
percent rating under Code 7800 may be increased to 80 
percent, the 30 percent to 50 percent, and the 10 percent to 
30 percent.  The most repugnant disfiguring conditions, 
including the scars and diseases of the skin may be submitted 
for central office rating, with several unretouched 
photographs.  38 C.F.R. § 4.118 (1999) 

The Board has consider the veteran's medical history in 
accordance with 38 C.F.R. §§ 4.1, 4.2 (1999).  The records 
show, in October 1993, a 2 centimeter lesion was excised from 
the left nasal region and an 8 millimeter lesion was removed 
from the left medial eyebrow.  The pathologic diagnoses were: 
epidermal inclusion cyst of the skin from the left medial 
eyebrow region; and granulomatous dermatitis of the skin of 
the left nasal region with the possibility of foreign body 
granulomas which could be related to ruptured epidermal cysts 
or other foreign material.  Post surgical reports indicate 
that it was healing well.   

At the September 1995 RO hearing, the veteran drew the 
hearing officer's attention to cysts and residual scars.  
Most were in the area of his nose.  Some were tender.  He 
considered them disfiguring.  

On the November 1997 VA skin examination, the veteran 
reported recurrent cysts on his face.  He was noted to have a 
cyst on his glabella area which was slightly tender to 
palpation.  Other cystic areas were non-tender.  There were 
scattered 3 to 6 millimeter flesh-colored, deep, indurated 
cysts and prominent follicles on the veteran's face.  He had 
a large yellow rhinophymic nose.  There was no evidence of 
surgical scars (the examiner commented that might be due to 
rhinophyma covering the scars).  The veteran's back and chest 
were clear with no cystic formation.  

The report of the October 1999 VA examination shows that 
there were some signs of plethoric flushed skin, mostly at 
the level of the head.  There was a texture of greasy and 
lumpy cyst skin with innumerable small cysts, mostly 
sebaceous adenomas.  His nose appeared significantly and 
markedly enlarged, hypertrophic and deformed obviously 
representing enlarged rhinophyma.  The upper extremities both 
had marked dyschromia with hyperpigmented areas, as well as 
hyperpigmented areas, which mostly represented innumerable 
old healed scars (hypopigmentation) and hypopigmentation, 
mostly likely post traumatic.  The chest had minimal signs of 
seborrheic dermatitis at the level of the sternal region with 
several small white scars, 0.5 inch long and asymptomatic.  
The examiner noted other scars.  He reported that the scars 
were residuals of 2 motor vehicle accidents.  The diagnosis 
was marked large rhinophyma most likely secondary to chronic 
rosacea; mild seborrheic dermatitis of the sternal region; 
innumerable sebaceous adenoma on the face, forehead and nose; 
innumerable well healed scars most likely secondary to motor 
vehicle accidents; and well healed transverse scar across the 
dorsum of the nose from history of excision of a cyst.  
Photographs were appended to the report.   

A 10 percent rating is appropriate if there is moderate 
facial disfigurement.  The current 30 percent rating is 
appropriate if there is severe facial disfigurement, 
especially if producing a marked and unsightly deformity of 
eyelids, lips or auricles.  The next higher rating, 50 
percent, requires complete or exceptionally repugnant 
deformity of one side of the face or marked or repugnant 
bilateral disfigurement.  38 C.F.R. Part 4, Code 7800 (1999).  

In this case, there is no evidence that the veteran's facial 
disfigurement is complete or exceptionally repugnant.  The 
witnesses would not have to use the words complete 
disfigurement or repugnant.  Similar wording or descriptions 
to that effect would do.  However, neither the veteran, nor 
his spouse, nor any other lay witness has described the 
lesions and residual scars as repugnant or completely 
disfiguring, using those or other words.  None of the medical 
examiners has described the lesions and residual scars as 
repugnant or completely disfiguring, using those or other 
words.  The Board's review of the color photographs convinces 
the Board that the veteran does not have complete or 
exceptionally repugnant deformity of one side of the face or 
marked or repugnant bilateral disfigurement.  The 
preponderance of evidence, lay statements, medical reports, 
and photographs, convinces the Board that the service-
connected skin disorder does not approximate the complete or 
exceptionally repugnant deformity of one side of the face or 
marked or repugnant bilateral disfigurement required for the 
next higher rating.  38 U.S.C.A. § 5107(b) (West 1991); 
38 C.F.R. § 34.7 (1999).  

The examiners have described some minor color differences 
between the residual scars and surrounding skin.  These are 
not the tissue loss and cicatrization with a marked level of 
discoloration, color contrast, or the like required for a 
higher rating under the Note following Code 7800.  38 C.F.R. 
§ 4.118 (1999).  

The Board has considered the various other criteria under 
38 C.F.R. § 4.118 (1999) and finds no basis for a higher or 
an additional rating of the manifestations describe by the 
evidence in this case.  

The statement of the case, issued in July 1995, provided the 
veteran with the provisions for the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1999).  
This regulation provides that to accord justice in an 
exceptional case where the schedular standards are found to 
be inadequate, the field station is authorized to refer the 
case to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked inference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") has held that the Board is 
precluded by regulation from assigning an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) in the first instance, 
however, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all 
potential theories of entitlement to a benefit under the law 
and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The 
Court has further held that the Board must address referral 
under 38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.  VAOPGCPREC. 6-96 
(1996).




ORDER

A higher rating for rosacea/cystic acne with severe 
rhinophyma is denied.



		
	CLIFFORD R. OLSON
	Acting Member, Board of Veterans' Appeals





 

